Exhibit 99.1 D MEDICAL INDUSTRIES LTD. INTERIM REPORT (unaudited) June 30, 2011 D MEDICAL INDUSTRIES LTD. INTERIM REPORT (unaudited) June 30, 2011 TABLE OF CONTENTS Page CONDENSED CONSOLIDATED INTERIM FINANCIAL INFORMATION IN NEW ISRAELI SHEKELS (NIS) IN THOUSANDS UNLESS OTHERWISE STATED: Condensed Consolidated Statements of financial position F - 3 Condensed Consolidated Statements of comprehensive loss F- 4- F - 5 Condensed Consolidated Statements of changes in equity F - 6- F - 9 Condensed Consolidated Statements of cash flows F - 10- F - 13 Notes to the condensed consolidated financial information F - 14- F - 25 F - 2 D MEDICAL INDUSTRIES LTD. CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION NIS in thousands June 30,2011 June 30, 2010 December 31, 2010 Convenience translation into US$ (In thousands) (note 1b) June 30, 2011 NOTE (unaudited) (audited) (unaudited) Assets CURRENT ASSETS: Cash and cash equivalents Short term deposits - 62 Trade and otherreceivables: Tradeaccountsreceivable Other Inventory Assets of disposal group classified as held for sale 6c - - T o t a lcurrent assets NON-CURRENT ASSETS: Property and equipment, net Intangible assets, net Long-term receivable and loans Deferred charges - - - T o t a lnon-current assets T o t a lassets Liabilities and equity CURRENT LIABILITIES: Trade and other payables: Tradeaccounts payable Other Liabilities of disposal group classified as held for sale 6c - - 49 T o t a lcurrent liabilities NON-CURRENT LIABILITIES: Provision for royalties to the Israeli Officeof Chief Scientist Liability to non-controlling interest - - - Liability for severance pay - net 51 71 76 15 T o t a lnon-current liabilities T o t a lliabilities EQUITY: Equity attributable to owners of the parent: Ordinary shares Share premium and other reserves Warrants and equity portion of convertible debt Accumulated losses ) Non-controlling interest 90 T o t a lequity T o t a lliabilities and equity Meny Mor Efraim Argaman Amir Loberman Chairman of the Board Chief Executive Officer Chief Financial Officer Date of approval of the financial statements by the Board of Directors: November 2, 2011. The notes are an integral part of these consolidated financial statements F - 3 D MEDICAL INDUSTRIES LTD. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS NIS in thousands except per share data (Continued) - 1 Convenience translation into US$ (in thousands) Three months ended Six months ended Year ended Three months Six months June 30 June 30 December 31, ended June 30 ended June 30 NOTE (Unaudited) (Audited) (Unaudited) CONTINUING OPERATIONS: Sales-net Cost of sales Gross loss Research and development expenses Selling and marketing expenses General and administrative expenses Other (income) expenses - net ) Operating loss Finance income ) Fair value losses on warrants at fair value through profit or loss - Finance costs 69 74 Finance costs - net 28 46 8 LOSS FOR THE PERIOD FROM CONTINUEDOPERATIONS DISCONTINUED OPERATION Loss for the period from discontinued operation 6c 71 21 LOSS AND TOTAL COMPREHENSIVE LOSS FOR THE PERIOD The notes are an integral part of these consolidated financial statements F - 4 D MEDICAL INDUSTRIES LTD. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS NIS in thousands except per share data (Continued) - 2 Convenience translation into US$ (in thousands) Three months ended Six months ended Year ended Three months Six months June 30 June 30 December 31, ended June 30 ended June 30 (Unaudited) (Audited) (Unaudited) LOSS ATTRIBUTABLE TO: Owners of the parent: From continued operations From discontinued operations 14 4 Non-controlling interest: From continued operations From discontinued operations 57 17 LOSS PER SHARE FROM CONTINUED AND DISCONTINUED OPERATIONS ATTRIBUTABLETO THE EQUITY HOLDERS OF THE COMPANY: Basic and diluted From continued operations From discontinued operations * ** * Represents an amount less than NIS 0.01. ** Represents an amount less than $ 0.01. The notes are an integral part of these consolidated financial statements F - 5 D MEDICAL INDUSTRIES LTD. CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY NIS in thousands unless otherwise stated (Continued) - 1 Attributable to owners of the parent Warrants Share capital Share Premium and other reserves and equity Portion of convertible debt Accumulated losses Total Non-controlling interest Total equity BALANCE AT JANUARY 1, 2011 (audited) ) CHANGES DURING THE 6 MONTH PERIOD ENDEDJUNE 30, 2011: (unaudited) Share based payment related to restricted shares granted to service provider from Issuance of restricted shares 12 - - - Proceeds from exercise of warrants granted 2 (2 ) - Changes in ownership interests in subsidiaries that do not result in a loss of control - ) - - ) - Non-controlling interest share in the benefit resulting from loans granted to subsidiaries - ) - - ) - Share based payment related to warrants granted to employees and service providers: of the parent - of subsidiaries - - - ) Loss and comprehensive loss for the period - - - ) BALANCE AT JUNE 30, 2011(unaudited) ) BALANCE AT APRIL1, 2011(unaudited) ) CHANGES DURING THE 3 MONTH PERIOD ENDED JUNE 30, 2011: (unaudited) Share based payment related to restricted shares granted toservice provider from Issuance of restricted shares 12 - - - Changes in ownership interests in subsidiaries that do not result in a loss of control - ) - - ) - Non-controlling interest share in the benefit resulting from loans granted to subsidiaries - ) - - ) - Share based payment related to warrants granted to employees and service providers: of the parent - of subsidiaries - - - ) 18 Loss and comprehensive loss for the period - - - ) BALANCE AT JUNE 30, 2011(unaudited) ) The notes are an integral part of these consolidated financial statements. F - 6 D MEDICAL INDUSTRIES LTD. CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY NIS in thousands unless otherwise stated (Continued) - 2 Attributable to owners of the parent Warrants Share capital Share Premium and other reserves and equity Portion of convertible debt Accumulated losses Total Non-controlling interest Total equity BALANCE AT JANUARY 1, 2010 (audited) ) CHANGES DURING THE 6 MONTH PERIODENDEDJUNE 30, 2010: (unaudited) Proceeds from exercise of warrants granted - - - Acquisition of subsidiary - - - Issuance of shares by a subsidiary - - - Expiration of warrants - 29 - - 29 - 29 Share based payment related to warrants granted to employees and service providers: of the parent - of subsidiaries - Loss and comprehensive loss for the period - - - ) BALANCE AT JUNE 30, 2010 (unaudited) ) BALANCE AT APRIL1, 2010 (unaudited) ) CHANGES DURING THE 3 MONTH PERIOD ENDED JUNE 30, 2010: (unaudited) Proceeds from exercise of warrants granted 17 - - - Share based payment related to warrants granted to employees and service providers: - of the parent - of subsidiaries - Loss and comprehensive loss for the period - - - ) BALANCE AT JUNE 30, 2010 (unaudited) ) The notes are an integral part of these consolidated financial statements. F - 7 D MEDICAL INDUSTRIES LTD. CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY NIS in thousands unless otherwise stated (Continued) - 3 Attributable to owners of the parent Warrants Share and equity premium portion of Non- Share and other convertible Accumulated controlling Total capital reserves debt losses Total interest equity BALANCE AT JANUARY 1, 2010 (audited) ) CHANGES DURING THE YEAR ENDED DECEMBER 31, 2010: Proceeds from issuance of shares Net (a)28,613 - - - Proceeds from exercise of warrants granted - - - Changes in ownership interests in subsidiaries that do not result in a loss of control - 49 - - 49 Acquisition of subsidiary - - - Issuance of shares by a subsidiary - - - Non-controlling interest share in the benefit resulting from loans granted to subsidiaries - ) - - ) - Conversion of non- controlling interest of subsidiary shares to Company's shares by non-controlling interests 49 - - Exchange of warrants granted to employee of subsidiary - - - ) - Expiration of warrants - 29 - - 29 - 29 Share based payment related to warrants granted to employees and service providers: of the parent - of subsidiaries - - - Loss and comprehensive loss for the year - - - ) BALANCE AT DECEMBER 31, 2010 (audited) ) (a) Net of issuance costs ofNIS 7,262 The notes are an integral part of these consolidated financial statements. F - 8 D MEDICAL INDUSTRIES LTD. CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY Convenience translation into US$ in thousands Attributable to owners of the parent Warrants Share and equity premium portion of Non- Share and other convertible Accumulated controlling Total capital reserves debt losses Total interest equity BALANCE AT JANUARY 1, 2011 (audited) ) CHANGES DURING THE 6 MONTH PERIOD ENDED JUNE 30, 2011: (unaudited) Share based payment related to restricted shares granted to service provider from Issuance of restricted shares 4 - - - Proceeds from exercise of warrants granted 1 (1 ) - Changes in ownership interests in subsidiaries that do not result in a loss of control - ) - - ) - Non-controlling interest share in the benefit resulting from loans granted to subsidiaries - ) - - ) 74 - Share based payment related to warrants granted to employees and service providers: of the parent - of subsidiaries - 98 - - 98 ) 77 Loss and comprehensive loss for the period - - - ) BALANCE AT JUNE 30, 2011 (unaudited) ) 89 BALANCE AT APRIL 1, 2011 (unaudited) ) 52 CHANGES DURING THE PERIOD ENDED JUNE 30, 2011: (unaudited) Share based payment related to restricted shares granted to service provider from Issuance of restricted shares 4 - - - Proceeds from exercise of warrants granted - Changes in ownership interests in subsidiaries that do not result in a loss of control - ) - - ) - Non-controlling interest share in the benefit resulting from loans granted to subsidiaries - ) - - ) 74 - Share based payment related to warrants granted to employees and service providers: - of the parent - of subsidiaries - 37 - - 37 ) 5 Loss and comprehensive loss for the period - - - ) BALANCE AT JUNE 30, 2011 (unaudited) ) 89 The notes are an integral part of these consolidated financial statements. F - 9 D MEDICAL INDUSTRIES LTD. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS NIS in thousands unless otherwise stated (Continued) - 1 Convenience translation into US$ (in thousands) Three months ended June 30 Six months ended June 30 Year ended December 31, 2010 Three months ended June 30 2011 Six months ended June 2011 (Unaudited) (Audited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net cash used in operations (see appendix) Income tax paid ) (8
